           Case 1:19-cv-00700-RP Document 24 Filed 10/15/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

MARK MILLER, et al.,                                §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                   1:19-CV-700-RP
                                                    §
RUTH R. HUGHS, in her official capacity as          §
Secretary of State of Texas, and JOSE A.            §
ESPARZA, in his official capacity as Deputy         §
Secretary of State of Texas,                        §
                                                    §
                Defendants.                         §

                                               ORDER

        The Court directs the parties in this action, or counsel acting on their behalf, to appear for a

preliminary injunction hearing on Thursday, October 31, 2019, at 9:00 AM in the United States

Courthouse, Courtroom #4, Fifth Floor, 501 West 5th Street, Austin, Texas.

        Plaintiffs filed their Motion for Preliminary Injunction on October 10, 2019. Per Local Rule

CV-7, Defendants’ responsive brief is due October 17, 2019. The deadline for Plaintiffs’ reply brief,

should they choose to file one, is October 24, 2019.

          SIGNED on October 15, 2019.



                                                    _____________________________________
                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE
